Citation Nr: 0100337	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1942, and from June 1945 to March 1946.  He was a 
prisoner-of-war (POW) from April 1942 to August 1942.  The 
veteran died in September 1993.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died September [redacted], 1993, due to pulmonary 
tuberculosis.

2.  The service medical records and medical evidence of 
record demonstrate no nexus between the cause of the 
veteran's death and his military service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for a service-connected disability that was rated 
totally disabling for a period of 10 years immediately 
preceding death.



CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. §§ 
3.303, 3.309(a)(c), 3.310, 3.312 (2000).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5107(a)); 38 C.F.R. §§ 3.22, 
20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has indicated that the veteran's cause of 
death, pulmonary tuberculosis, was due to his experiences 
during service while a POW of the Japanese army.

I.  Factual Background

The Certificate of Death shows that the veteran died on 
September [redacted], 1993.  The cause of death was pulmonary 
tuberculosis.  The interval between onset and death was not 
noted.

The veteran's service record demonstrate that he served from 
November 1941 to August 1942, and from June 1945 to March 
1946.  He was a POW from April 1942 to August 1942.  The 
veteran's service medical records are negative for pulmonary 
tuberculosis.  The March 1946 separation examination report 
notes that the 

veteran's lungs were normal.  A March 1946 radiology report 
of a chest x-ray notes that the veteran had a 
"[r]adiologically healthy chest."

An affidavit from Dr. R. G., dated in December 1947, notes 
that the veteran was treated from about September 1942 to 
February 1943 for malaria and dysentery.  The physician did 
not note that the veteran was treated for or diagnosed with 
pulmonary tuberculosis.

A medical certificate dated in February 1984 from the 
Veterans Memorial Medical Center shows that the veteran was 
examined in the Emergency Ward on February 15, 1984 and was 
found to be suffering from external hemorrhoids, 
costochondritis, and error of refraction.  There was no 
notation of complaints of or a diagnosis of pulmonary 
tuberculosis.

In May 1986, the veteran filed a claim for VA benefits.  He 
filed claims for service connection for malaria, dysentery, 
hemorrhoids, an ulcer, malnutrition, and poor hearing, due to 
his POW experience.  He did not file a claim for service 
connection for pulmonary tuberculosis.

In an undated VA Form 10-0048, Former POW Medical History, it 
is noted that the veteran did not acquire tuberculosis during 
his captivity.  He did report having experienced chest pain 
during captivity.

A VA examination report dated in October 1986 is negative for 
a diagnosis of pulmonary tuberculosis related to service or 
otherwise.

A medical certificate dated in November 1989 from Dr. R. C., 
notes that he had treated the veteran for mental 
disorientation due to a history of a malarial infection, 
gastric ulcer, and chronic osteoarthritis of the lumbosacral 
spine, knees, and ankle 

joints.  The medical certificate does not show that the 
veteran had pulmonary tuberculosis.

An affidavit from Dr. R. M. dated in September 1990 notes 
that the veteran was treated from September 1942 to February 
1985 for malaria and gastritis.  The evidence does not show 
treatment for pulmonary tuberculosis.

In regard to a prior claim, the veteran testified at a 
personal hearing before a hearing officer at the RO in March 
1991.  In his testimony, the veteran did not report that he 
had pulmonary tuberculosis in service, within three years of 
separation from service, or at the time of the hearing.

A VA examination was conducted in January 1992.  The veteran 
complained of epigastric pain.  The examination report is 
negative for complaints of or a diagnosis of pulmonary 
tuberculosis.

A medical certificate dated in March 1998 from Dr. T. N. 
notes that he treated the veteran from 1990 to 1992 for 
chronic bronchitis, pulmonary tuberculosis, pneumonitis, 
peptic ulcer disease, congestive heart failure, and neuro-
circulatory asthenia.  The physician further noted that the 
veteran had long standing heart disease because of Beriberi 
during his POW days.  The physician also noted that the 
veteran had "neuro-circulatory asthenia due to depression 
while in the camp, causing him to smoke and his PTB 
started."

In November 1998, the RO sent letters to Dr. R. G., Dr. T. 
N., and the Veterans Memorial Medical Center requesting the 
veteran's clinical records.  In December 1998, the Veterans 
Memorial Medical Center responded that their records did not 
show that the veteran was treated at the medical center.  
There was no response from either of the private physicians.

II.  Analysis

The Board finds that the VA has satisfied its duty to assist 
the appellant in this case.  The appellant identified two 
private physicians and a medical center where she claims that 
the veteran received treatment for pulmonary tuberculosis.  
The RO attempted to obtain this evidence and informed the 
appellant of its actions.  As noted above, the RO did not 
receive any response from the two identified private 
physicians and received a negative response from the medical 
center.  The appellant has not identified any other evidence.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A).  

A.  Service Connection for Cause of Death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for tuberculosis if shown disabling to a compensable degree 
within three years after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2000), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2000).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107(b)); 38 C.F.R. §§ 3.102, 4.3 
(2000).

There is no medical evidence of a nexus between the veteran's 
pulmonary tuberculosis and his military service.  Although 
Dr. T. N. indicated that the veteran's pulmonary tuberculosis 
began in service as a POW or was caused by smoking while a 
POW, the medical evidence of record does not support this 
statement.  The medical evidence does not show that the 
veteran had pulmonary tuberculosis in service or treatment 
for that disease until more than 40 years after separation 
from service.  Accordingly, there is no continuity of 
symptomatology of pulmonary tuberculosis since service.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

As noted above, pulmonary tuberculosis is not a disease 
presumptive to POWs.  Thus, there is no basis for a grant of 
service connection for pulmonary tuberculosis under 38 C.F.R. 
§ 3.309(c) (providing a rebuttable presumption that listed 
diseases becoming manifest at any time during a former 
prisoner of war's lifetime are service connected).

While pulmonary tuberculosis is among the chronic diseases 
subject to presumptive service connection under the 
provisions of § 3.307(a), there is no competent medical 
evidence of record to show that the veteran was diagnosed 
with pulmonary tuberculosis during service or that it 
manifested to a compensable degree within the three-year 
presumptive post-service period.  The March 1998 medical 
certificate from Dr. T. N. indicates that he treated the 
veteran for pulmonary tuberculosis from 1990 to 1992.  This 
is approximately 44 years after the veteran's separation from 
service.  

The Board notes that the appellant's own assertions are 
outweighed by the medical evidence against her claim because 
she is not medically competent to provide an opinion of 
sufficient probative value that would outweigh the clinical 
medical evidence against her claim.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied.

B.  DIC Under 38 U.S.C.A. § 1318

VA regulations provide that benefits authorized by 38 
U.S.C.A. § 1318 shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1) The veteran's death was not caused by his or 
her own willful misconduct; and

(2) The veteran was in receipt of or for any 
reason (including receipt of military retired or 
retirement pay or correction of a rating after 
the veteran's death based on clear and 
unmistakable error (CUE)) was not in receipt of 
but would have been entitled to receive 
compensation at the time of death for a service-
connected disablement that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding death; 
or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.

38 C.F.R. § 3.22 (2000).

A survivor of a deceased veteran is eligible for DIC under 
section 1318(b)(1) if (1) the veteran was in actual receipt 
of a 100 percent disability rating for the statutory period 
of time; (2) the veteran would have been in receipt of a 100 
percent disability rating for such time but for CUE in a 
final rating or Board decision; or (3) if under specific and 
limited exceptions, the veteran was "hypothetically" entitled 
to a 100 percent disability rating for the required period of 
time.  Marso v. West, 13 Vet. App. 260 (1999).

Consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies, i.e., for those "entitled to receive" claims 
received prior to the March 1992 effective date of 38 C.F.R. 
§ 20.1106 (providing that decisions with regard to 
entitlement to benefits under § 1318 will take into account 
final rating decisions during the veteran's lifetime), or, 
where a veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  See Marso, supra (citing to 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998).

The Board notes that the implementing regulation of 38 
U.S.C.A. § 1318, which is 38 C.F.R. § 3.22, was changed, 
effective January 2000.  The appellant's claim for DIC under 
38 U.S.C.A. § 1318 was filed prior to January 2000, and thus 
the former implementing regulation would also apply to her 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).  The new regulation 
in effect eliminates consideration of hypothetical 
entitlement as a basis of awarding benefits under 38 U.S.C.A. 
§ 1318.  Accordingly, the old version of § 3.22 is more 
favorable to the appellant, and will be applied to her claim.

At the time of the veteran's death, service connection was 
not in effect for any disability.  Thus, he was not 
continuously rated totally disabled for a service connected 
disability for 10 years preceding his death, or as totally 
disabled from the date of discharge for a period of not less 
than five years immediately preceding his death.

As noted above, the appellant filed her claim prior to 
January 2000, and after 1992.  The question, therefore, 
arises as to whether the veteran would have hypothetically 
been entitled to a total rating for 10 years prior to his 
death, had he filed a claim for such benefit.  The record for 
the 10 years prior to his death contains no evidence of a 
service-connected disease or disability.  In other words, 
there was no competent evidence of a prisoner of war disease, 
or of a current disease or disability that had been linked by 
competent evidence to service.  

In rating decision of December 1986, the RO denied service 
connection for malaria, dysentery, hemorrhoids, ulcer, 
malnutrition, bilateral hearing loss, bilateral incipient 
cataracts, bilateral astigmatism, urinary tract infection, 
hypertrophic degenerative joint disease of the lumbar spine 
and both knees with arthritis of both sacroiliac joints, and 
a mental disease.  In addition, in a decision dated in 
September 1992, the Board denied service connection for 
peptic ulcer disease.  The evidence of record is negative for 
clinical evidence that the veteran should have been entitled 
to a total rating for 10 years prior to his death.

It appears that the veteran's death was not caused by his own 
willful conduct.  However, at the time of his death, he had 
no service-connected disabilities and was not in receipt of 
or entitled to receive compensation for a service-connected 
disablement that was continuously rated totally disabling for 
10 or more years immediately preceding death, or was 
continuously rated totally disabling from the date of the 
veteran's discharge from active duty for a period of not less 
than five years immediately preceding death.  Accordingly, 
the claim for DIC pursuant to 38 U.S.C.A. § 1318 must be 
denied.


ORDER

Service connection for the veteran's cause of death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

